DETAILED ACTION
Claims 1-9, 11-13, 15-16, 18-22 and 24 are pending.
Claims 1-9, 11-13, 15-16, 18-22 and 24 are rejected.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PCT/SG2018/050491, filed 09/27/2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (SG10201707943S, filed 09/27/2017) under 35 U.S.C. 119 (a)-(d).

Claim Objections
Claims 7, 9 and 13 are objected to because of the following informalities:  
Claim 7, line 2, to ensure proper antecedent basis and clarity, it is suggested to amend “the remaining residues of the reaction” to “remaining residues of the thermal treatment of the intermediate material”.
Claim 9, line 3, to ensure proper antecedent basis and clarity, it is suggested to amend “the used catalyst” to “the catalyst after thermally treating the intermediate material”.
Claim 13, line 5, it is suggested to amend “combinations thereof” to “and combinations thereof”.
In claim 21, it is suggested to “latex, coagulated latex” to “latex and coagulated latex”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-13, 15-16, 18-22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, recites a phrase “the synthesis”, which lacks antecedent basis. It is suggested to amend the phrase to “synthesis”.

Regarding dependent claims 2-9, 11-13, 15-16, 18-22 and 24, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.

Claim 5, lines 1-2, recites a phrase “the first location”, which lacks antecedent basis. It is unclear that the phrase refers to, i.e., the first location recited in claim 2, or a different location from the first location recited in claim 2. The examiner interprets the phrase refers to the first recited in claim 2. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation the first component is a transition metal and/or mixed metals being selected from: transition metals, noble metals, and the claim also recites further selected from at least one of: Ni, Fe, Co which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding dependent claim 15, this claim does not remedy the deficiencies of parent claim 12 noted above, and is rejected for the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo, CN 102491308 A (Zhuo) (provided in IDS received on 06/10/2020).
The examiner has provided a machine translation of Zhuo, CN 102491308 A. The citation of the prior art set forth below refers to the machine translation.
Regarding claims 1-6 and 22, Zhuo discloses a method of synthesizing carbon nanometer structure material by using organic matter (Zhuo, Abstract); the obtained carbon nanometer structure material is tubular powder-shaped one-dimensional carbon nano structure material (i.e., carbon nanotubes) (Zhuo, [0006]);
the carbon nanometer structure material preparation is as follows:
First, the solid organic waste thing after crushing is set in the heating tube (reading upon a first furnace), introducing inert gas (inert gas reads upon a forming gas, would be provided as gas flow) in the temperature more than 300 degrees centigrade (reading upon first temperature); secondly, adding combustion-supporting gas in the mixture after fully mixing; then, the obtained mixed gas into a filter, filtering to obtain reaction gas for synthesizing the carbon nano material of; at last, the output end of the filter is tubular furnace (tubular furnace reads upon a second furnace; wherein the gas flow is from the first location to the second location, thereby being able to transport the intermediate material from the first location to the second location), tubular furnace is provided with more than two layers of alloy metal film as catalyst, heating to more than 400 degrees centigrade (reading upon the second temperature); scraping on the alloy metal film, getting the tubular powder-shaped one-dimensional carbon nano structure material or powder-like (Zhuo, [0005] – [0007]);
wherein the solid organic waste is natural rubber (reading upon wherein the first material is rubber waste obtained from processing of natural rubber) (Zhuo, [0006] – [0007]).

The temperature more than 300 degrees centigrade (reading upon first temperature) overlaps with the range of claim 1 of the present invention and 400 degrees centigrade (reading upon the second temperature) encompasses the range of the claim 6 of the present invention. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo as applied to claim 3 above, and further in view of Wu et al., Production and application of carbon nanotubes, as a co-product of hydrogen from the pyrolysis-catalytic reforming of waste plastic, Process Safety and Environmental Protection, 107-114, 2016 (Wu) (provided in IDS received on 06/10/2020).
Regarding claims 8, as applied to claim 3, Zhuo does not explicitly disclose wherein the catalyst is provided as a catalyst precursor in the second location, and converted to the catalyst in the second location.
With respect to the difference, Wu teaches carbon nanotubes could be produced from waste plastics (Wu, Abstract). Wu specifically teaches Ni-Mn-Al catalysts precursor with Ni:Mn:Al molar ratio of 4:4:4 was dried and followed by calcination at 800°C (Wu, page 108, right column, 2nd paragraph); the catalytic bed containing the catalyst was also heated to 800°C.
As Wu expressly teaches, the carbon nanotubes produced with NiMnAl catalyst with Ni:Mn:Al molar ratio of 4:2:4 shows higher tensile and flexural modulus (Wu, page 113, Conclusion).
Wu is analogous art as Wu is drawn to carbon nanotubes could be produced from organic waste.
In light of the motivation of using NiMnAl catalyst with Ni:Mn:Al molar ratio of 4:2:4, as taught by Wu, it therefore would have been obvious to a person of ordinary skill in the art to use NiMnAl catalyst with Ni:Mn:Al molar ratio of 4:2:4 prepared according to Wu, instead of the alloy metal film in Zhuo, in order to produce carbon nanotubes with higher tensile and flexural modulus.

Furthermore, given that Zhuo in view of Wu teaches that the catalyst is calcined at 800°C and the catalyst bed is also at 800°C, it therefore would have been obvious to a person of ordinary skill in the art to provide that catalyst in a precursor form (i.e., before calcination) and directly calcine the catalyst in the catalyst bed (i.e., the tubular furnace of Zhou which reads upon a second furnace). It has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results, see MPEP 2144.04, section C, and also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946), and In re Gibson, 39 F.2d 975, 5USPQ 230 (CCPA 1930).
	

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo as applied to claim 1 above, and further in view of Wu.
Regarding claims 7 and 9, as applied to claim 1, Zhuo does not explicitly disclose further comprising at least one of: recycling the used catalyst for production of fresh catalyst; and forming the catalyst, wherein the method of forming the catalyst includes forming a solution or a gel or further comprising separating the carbon nanotubes from the remaining residues of the reaction.
With respect to the difference, Wu teaches carbon nanotubes could be produced from waste plastics (Wu, Abstract). Wu specifically teaches Ni-Mn-Al catalysts precursor with Ni:Mn:Al molar ratio of 4:4:4 was prepared by co-precipitation method; during the catalyst preparation, reactants were dissolved in deionized water (reading upon forming the catalyst, wherein the method of forming the catalyst includes forming a solution); after the precipitation, the suspension was filtered, dried and followed by calcination at 800°C (Wu, page 108, right column, 2nd paragraph); the catalytic bed containing the catalyst was also heated to 800°C.
Furthermore, Wu specifically teaches the recovery of carbon nanotubes from the mixture of catalyst (i.e., remaining residues of the reaction) and carbons.

As Wu expressly teaches, the carbon nanotubes produced with NiMnAl catalyst with Ni:Mn:Al molar ratio of 4:2:4 shows higher tensile and flexural modulus (Wu, page 113, Conclusion).
Wu is analogous art as Wu is drawn to carbon nanotubes could be produced from organic waste.
In light of the motivation of using NiMnAl catalyst with Ni:Mn:Al molar ratio of 4:2:4, as taught by Wu, it therefore would have been obvious to a person of ordinary skill in the art to use the NiMnAl catalyst with Ni:Mn:Al molar ratio of 4:2:4 prepared according to Wu, by co-precipitation method (reading upon forming the catalyst, wherein the method of forming the catalyst includes forming a solution), instead of the alloy metal film in Zhuo, in order to produce carbon nanotubes with higher tensile and flexural modulus, and thereby arrive at the claimed invention.

	
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Wu as applied to claim 9 above, and further in view of Takahashi et al., Ni/SiO2 prepared by sol-gel process using citric acid, Microporous and Mesoporous Materials, 197-208, 2003 (Takahashi).
Regarding claims 11-13, as applied to claim 9, Zhuo in view of Wu further teaches during the catalyst preparation, Ni(NO3)2·6H2O (reading upon wherein at least a first component in form of a first component nitrate salt, the first component is selected from at least one of Ni, Fe, Co) and Al2(NO3) ·6H2O (reading upon wherein at least a second component in form of a second component nitrate salt is used for forming the solution or the gel, the second component being selected from: Al, Si, Mg, La, combinations thereof) were dissolved in deionized water (Zhuo, page 108, right column, 2nd paragraph).
Zhuo in view of Wu does not explicitly teach a complexing agent is used for forming the solution or the gel.
With respect to the difference, Takahashi teaches supported nickel catalyst (Takahashi, Abstract). Takahashi specifically teaches formation process prepared from nickel nitrate in the presence of citric acid (Takahashi, page 207, right column, 2nd paragraph)
As Takahashi expressly teaches, citric acid has the ability to form a complex with Ni, and formed nickel citrate hardly crystallized during drying, and contributes to inhibit aggregation of Ni species, therefore, the obtained supported Ni shows high Ni dispersion (Takahashi, page 207, right column, 2nd paragraph).
Takahashi is analogous art as Takahashi is drawn to catalyst comprising nickel. 
In light of the motivation of catalyst preparation in the presence of citric acid, as taught by Takahashi, 	it therefore would have been obvious to a person of ordinary skill in the art to conduct the catalyst formation process of Zhou in view of Wu in the presence of citric acid, by adding citric acid to Ni(NO3)2·6H2O dissolved in deionized water in Zhou in view of Wu, in order to achieve high Ni dispersion, and thereby arrive at the claimed inventions. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Wu and Takahashi as applied to claim 12 above, and further in view of Yang et al., Effects of nickel species on Ni/Al2O3 catalysts in carbon nanotube and hydrogen production by waste plastic gasification: Bench- and Pilot-Scale Tests, 2015, 8178-8187 (Yang).
Regarding claim 15, as applied to claim 12, Zhuo in view of Wu and Takahashi does not explicitly teach reducing the calcinated material, for releasing the first component in an elemental state as particles.
With respect to the difference, Yang teaches carbon nanotube production by waste plastic gasification using Ni/Al2O3 catalyst (Yang, Abstract). Yang specifically teaches Ni/Al2O3 calcined under a reductive H2 atmosphere (Yang, Abstract).
As Yang expressly teaches, Ni/Al2O3 calcined under a reductive H2 atmosphere gave smaller nickel nanoparticle containing metallic nickel species, which showed optimal performance for carbon nanotube production (Yang, Abstract).
Yang is analogous art as Yang is drawn to carbon nanotube production using catalyst comprising nickel. 
In light of the motivation of calcining a catalyst comprising nickel under a reductive H2 atmosphere, as taught by Yang, it therefore would have been obvious to a person of ordinary skill in the art to calcine the catalyst of Zhuo view of Wu and Takahashi in a reductive H2 atmosphere (i.e., reducing the calcined material, for releasing the first component in an elemental state as particles), in order to achieve smaller nickel nanoparticle containing metallic nickel species, which showed optimal performance for carbon nanotube production.
Furthermore, it is noted that in Zhuo view of Wu, Takahashi and Yang teaches obtaining a calcined material and reducing the calcined material in one step (i.e., calcining in a reductive H2 atmosphere). However, it would have been obvious to a person of ordinary skill in the art to conduct the calcination and reducing in separately steps, as presently claimed. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.	
	

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Wu and Takahashi as applied to claim 13 above, and further in view of Yang.
Regarding claims 16, 18-20, as applied to claim 13, Zhuo in view of Wu and Takahashi  teaches calcination at 800°C (Wu, page 108, right column, 2nd paragraph). Zhuo in view of Wu and Takahashi does not explicitly teach reducing the calcinated material, for releasing the first component in an elemental state as particles, wherein the second component is transformed into an oxide during calcination.
With respect to the difference, Yang teaches carbon nanotube production by waste plastic gasification using Ni/Al2O3 catalyst (Yang, Abstract). Yang specifically teaches Ni/Al2O3 calcined under a reductive H2 atmosphere (Yang, Abstract).
As Yang expressly teaches, Ni/Al2O3 calcined under a reductive H2 atmosphere gave smaller nickel nanoparticle containing metallic nickel species, which showed optimal performance for carbon nanotube production (Yang, Abstract).
Yang is analogous art as Yang is drawn to carbon nanotube production using catalyst comprising nickel. 
In light of the motivation of calcining a catalyst comprising nickel under a reductive H2 atmosphere, as taught by Yang, it therefore would have been obvious to a person of ordinary skill in the art to conduct the calcination at 800°C of the catalyst of Zhuo view of Wu and Takahashi in a reductive H2 atmosphere (i.e., reducing the calcined material, for releasing the first component in an elemental state as particles), in order to achieve smaller nickel nanoparticle containing metallic nickel species, which showed optimal performance for carbon nanotube production, and thereby arrive at the claimed invention.

It is noted that in Zhuo view of Wu, Takahashi and Yang teaches obtaining a calcined material and reducing the calcined material in one step (i.e., calcining in a reductive H2 atmosphere). However, it would have been obvious to a person of ordinary skill in the art to conduct the calcination and reducing in separately steps, as presently claimed. In general, the transposition of process steps, or the splitting of one step into two, where the processes are substantially identical or equivalent in terms of function, manner and result, was held to not patentably distinguish the processes. Ex parte Rubin (POBA 1959) 128 U.S.P.Q. 440, Cohn v. Comr. Pats. (DCDC 1966) 251 F Supp 378, 148 U.S.P.Q. 486.

Furthermore, given that Zhuo view of Wu, Takahashi and Yang teaches calcining precipitate from aluminum nitrate in the presence of a reductive H2 atmosphere, which is a substantially identical process with substantially identical reactants with that of the present invention (specification, [0051] and [0053]), it therefore would have been obvious to a person of ordinary skill in the art that aluminum of Zhuo view of Wu, Takahashi and Yang would be transformed into an oxide during calcination. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Zhuo in view of Wu as applied to claim 1 above, and further in view of Akask et al., Carbon nanotube diameter tuning using hydrogen amount and temperature on SiO2/Si substrate, App. Phys. A, 213-222, 2010 (Akask).
Regarding claim 24, as applied to claim 1, Zhuo in view of Wu does not explicitly teach carrying out the method as a reference method thereby producing carbon nanotubes comprising a reference average diameter, and for decreasing the average diameter of the carbon nanotubes: decreasing the second temperature and/or decreasing a reaction time and/or increasing a concentration of H2 in the forming gas in relation to the reference method; or for increasing the average diameter of the carbon nanotubes: increasing the second temperature and/or increasing a reaction time and/or decreasing a concentration of H2 in the forming gas in relation to the reference method.
With respect to the difference, Aksak teaches the influence of H2 on the growth of carbon nanotubes (Aksak, page 214, right column, 1st paragraph). Aksak specifically teaches increasing H2 amount strongly affects the structure of carbon nanotubes; the mean diameter reduced from about 383 to 34 nm by increasing H2 amount (Aksak, page 213, Abstract); a very large increase in the mean diameter at low H2 content (Aksak, page 214, right column, 1st paragraph).
Aksak is analogous art as Aksak is drawn to the growth of carbon nanotubes.
In light of the disclosure of Aksak, it therefore would have been obvious to a person of ordinary skill in the art to carrying out the method as a reference method thereby producing carbon nanotubes comprising a reference average diameter, and for decreasing the average diameter of the carbon nanotubes: increasing a concentration of H2 in the forming gas in relation to the reference method; or for increasing the average diameter of the carbon nanotubes: decreasing a concentration of H2 in the forming gas in relation to the reference method, with reasonable expectation of success, and thereby arrive at the claimed invention. 
	


Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 21, none of Zhuo, Wu, Takahashi, Yang or Aksak disclose or suggest wherein the first material comprises less than 10 weight% of vulcanized rubber, or wherein the first material comprises less than 10 weight% of vulcanized rubber and wherein the natural rubber is one or more of latex, coagulated latex, as presently claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732